ORDER
PER CURIAM:
AND NOW, this 10th day of September, 1992, Christopher E. Schlegel having been disbarred from the practice of law in the State of Oklahoma by Order of the Supreme Court of the State of Oklahoma dated February 19, 1991; the said Christopher E. Schlegel having been directed on March 31, 1992, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Christopher E. Schlegel is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.